83755: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28037: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83755


Short Caption:LEPOLO (TULY) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):83291


Lower Court Case(s):Clark Co. - Eighth Judicial District - C345911Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTuly LepoloJason R. Margolis
							(Yampolsky & Margolis)
						W. Jeremy Storms
							(Former)
						
							(Special Public Defender)
						JoNell Thomas
							(Former)
						
							(Special Public Defender)
						


Real Party in InterestThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentDavid Barker


RespondentMichael Villani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/03/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/10/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/10/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-32307




11/10/2021AppendixFiled Appendix to Petition for Writ. (SC)21-32308




12/23/2021Order/ProceduralFiled Order/Answer Writ Petition. Real Party in Interest's Answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-36588




12/28/2021MotionFiled Clark County Special Public Defender's Motion to Withdraw. (SC)21-36819




12/29/2021Notice/IncomingFiled Notice of Appearance.  Attorney Jason Margolis Appearing as Counsel for Petitioner. (SC)21-37010




01/04/2022Order/ProceduralFiled Order.  The clerk of this court shall remove attorney Storms and the Clark County Special Public Defender from the docket in this matter.  Attorney Jason Margolis has filed a notice of appearance as newly appointed counsel for petitioner. Thus, the clerk of this court shall add Margolis and Yampolsky & Margolis as counsel for petitioner.  (SC)22-00225




01/19/2022Notice/IncomingFiled Notice of Appearance. (SC)22-01980




01/19/2022MotionFiled Real Party in Interest's Motion for Enlargement of Time (Answer). (SC)22-01981




01/21/2022Order/ProceduralFiled Order Granting Motion. Real party in interest's answer due: February 22, 2022. (SC)22-02141




02/08/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus. (SC)22-04243




02/08/2022AppendixFiled Real Party in Interest's Appendix to Petition for Writ. (SC)22-04244




08/08/2022Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 9, 2022, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)22-24752




08/12/2022MotionFiled Petitioner's Motion for Permission to Appear for Oral Argument Via Videoconferencing. (REJECTED PER NOTICE ISSUED 8/24/22) (SC)


08/24/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-26391




08/25/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-26562




08/26/2022MotionFiled Real Party in Interest's Motion to Dismiss Petition and Vacate Oral Argument for Mootness Pursuant to NRAP 27. (SC)22-26806




08/29/2022MotionFiled Petitioner's Motion for Permission to Appear for Oral Argument on September 9, 2022 Via Videoconferencing. (SC)22-26968




09/07/2022Order/DispositionalFiled Order Dismissing Petition.  This petition is dismissed, and the oral argument scheduled for September 9, 2022, is vacated.  Petitioner's motion to appear via video at oral argument is denied as moot.  EN BANC  (SC)22-28037





Combined Case View